PER CURIAM.
The question on the appeal is the same as in Wright v. United States, 8 Cir., 165 F.2d 405, and King v. United States, 8 Cir., 165 F.2d 408, this date decided.
For the reasons stated in those opinions, the trial court did not err in denying appellant’s motion to vacate the judgment of conviction and sentence against him on the ground that women had been intentionally and systematically excluded from the panel of grand jurors in the Western District of Arkansas, by which he was indicted.
Affirmed.